ORDER

PER CURIAM.
J.M., Mother, appeals from the judgment of the trial court terminating her parental rights with respect to M.M.M., her minor child. On appeal, Mother contends that the trial court erred in its judgment because not all parties were issued a summons, or served or waived service of the petition and no hearing was held to determine whether all parties received a summons and a copy of the petition; because the Division of Family Services failed to prepare and file a proper social report because it did not contain informa*827tion pertaining to parental capabilities and fitness; because the Division of Family Services failed to disclose expert witnesses and unredacted reports the Division expected to introduce; and because the Division failed to prove by clear, convincing and cogent evidence that termination of the Mother’s parental rights was in the best interest of the child.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. An extended opinion reciting detailed facts and restating principles of law would have no precedential value. We affirm the judgment pursuant to Rule 84.16(b).